Case 1:17-cv-01047-ESH Document 68-29 Filed 06/03/19 Page 1 of 6




                       EXHIBIT
                         26
            Case 1:17-cv-01047-ESH Document 68-29 Filed 06/03/19 Page 2 of 6
      .46




From:          Angela Brandt
Sent:          Fri, 14 Oct 2016 13:09:11 -0400 (EDT)
To:            Joe Halderman[jhalderman@projectveritas.com]
Subject:       Fwd: Bracketing Update -- with attachment
Attachments:   Update 9-21.docx


         Forwarded message
From: Robert Creamer <robertcreamer(iklemocracypartners.corn>
Date: 2016-09-21 11:31 GMT-04:00
Subject: Bracketing Update -- with attachment
To: Angela Brandt <angelabrandt94@gmail.com>



Robert Creamer
Democracy Partners
robertcreamer(&democracypartners.corn
847-910-0363




                                                                        I      EXHIBIT .)


                                                                         6


                                                                                PVA00001468
      Case 1:17-cv-01047-ESH Document 68-29 Filed 06/03/19 Page 3 of 6




Memo: 9/21/16
To: Zac Petkanas
From: Robert Creamer and Eric Walker
Re: Daily Bracketing Update

Zac —

Here is the latest Update.



9/20 Pence in Williamsburg

VA Dems and HFA VA are planning a presser at 5:30pm outside the capitol in Williamsburg with a
few local officials. Focus on birther issue. There are a several media outlets confirmed to attend.

9/20 - Trump in Kenansville, NC - 5PM

HFA has two events.

A local businessman and the Guilford County Democratic Chair will hold a 10A presser in High Point
holding Trump accountable for outsourcing his products overseas.

Colonel (Ret.) Earl Atkinson is headlining a 1PM press conference in Kenansville to discuss why
Donald Trump is temperamentally unfit to be commander-in-chief.



9/21 Trump Fundraiser in Miami -- Trump cancelled the event

DNC moving forward with a Bondi focused event on Wednesday in Miami even though Trump
canceled his event. Pam Keith and a Haitian leader is confirmed for bracketing at Pam Bondi's office
tomorrow at noon. Allied group will advise.

DNC and HFA-FL are working on a Bondi press call for tomorrow.

9/21 - Trump at Hannity Town Hall - African American Church in Cleveland Heights, OH - 9-
11am

Presser on divisiveness - Af Am leaders across the street from the church where the town hall is
being held at 10:30AM

9/21 - Trump in Toledo, OH - 12:30 PM

There was a pre bracket presser today (9/20) with UAW, State Reps, Faith Leaders at 11AM. There
were several media outlets in attendance.




                                                                                                      PVA00001469
      Case 1:17-cv-01047-ESH Document 68-29 Filed 06/03/19 Page 4 of 6




Local Dems making issue out of auto bailout with Trump
13ABC ACTION NEWS//BILL HORMANN

Local Democrats are getting ready for Wednesday's Donald Trump rally by reminding voters of his
stand on the 2009 auto bailout.

They claim Trump was not on the side auto workers.

Trump did support saving the auto industry but his plan was different from the one the government
used.

Local leaders insist the government's plan worked just fine.

It will be interesting to see if Donald Trump mentions his position on bailing out the auto industry
during his appearance in Toledo, Wednesday.

But local Democrats want to remind voters of what happened back in 2009.

They charge Trump was against the bailout.

Joe Nudi is a UAW worker who said he felt the threat of losing his job, telling reporters at a press
event, "When we got the bailout, there was the sense that you could just breathe again."

Three dozen local leaders pressed their point that the taxpayer bailout saved an industry, a city and
probably the state.

Bruce Baumhower, president of UAW Local 12 said that bailout was beneficial.

"We came out of bankruptcy with 3000 employees out there," he said. "Now, we've got 6,000 so
we've added 3,000. Seven-hundred more coming next year, five-hundred coming into the supplier
park."

According to the U.S. Treasury Department, taxpayers loaned General Motors and Chrylser $80-
billion from 2009 to 2013.

The companies paid back most of it, but taxpayers lost $9.2 billion.

However, that bailout is credited with creating 340,000 additional jobs.

But Donald Trump had what Lucas County Republican Party chairman Jon Stainbrook called a
"billionaire businessman's plan."




                                                                                                       PVA00001470
      Case 1:17-cv-01047-ESH Document 68-29 Filed 06/03/19 Page 5 of 6




Stainbrook says Trump favored a free market approach as opposed to a government solution.

But Trump has since said about the auto industry, "You could have let it go bankrupt, frankly, and
rebuilt itself... or you could have done it the way it went. I could have done it either way."

And Stainbrook also makes the point that Trump was not a member of congress at the time.

Stainbrook told 13abc reporter Bill Hormann, "He wasn't able to vote for it, so how was Donald
Trump not supporting the bailout when he has his own plan. That's not supporting it? No, that's just
not supporting that plan."

But Trump has said auto companies could shift production to lower wage states.

And his vice president, Mike Pence, was in congress at the time of the bailout and voted against it.

Local autoworkers say that money was a lifeline: Hillary supported it, so they are supporting her.



There will be a 10:30 press conference outside of a church in Toledo tomorrow.

Tomorrow, there is an HFA-led presser with the Mayor of Toledo and Mayor of Dayton at 3 PM.



9/22 - Trump - Pittsburgh, PA - Marcellus Shale Coalition conference and Fundraiser at
Duquesne Club

DNC is working with HFA PA on a presser at 9:30 AM at the US Steel Building to bracket Trump on
his economic policy and bad policies for workers. Teachers, Operating Engineers are participating.

Next Gen and Labor planning visibility later in the day at event. Trump will be there at 11. Then
they will march to fundraiser.

Organizing visibility with labor at fundraiser. Duck.

9/22 - Trump - Philadelphia - Fundraiser and Aston, PA Rally

Organizing a labor visibility outside of the fundraiser at 4pm. Duck.

9/24 - Trump -- Roanoke VA - Rally



9/26 - First Presidential Debate—Hofstra University, Hempstead, NY




                                                                                                       PVA00001471
          Case 1:17-cv-01047-ESH Document 68-29 Filed 06/03/19 Page 6 of 6
•




    Long Island Progressive Coalition wants to organize support for HRC and opposition to Trump in
    lead-in. Will set up call with HFA NY staff to devise plan (ie positive pep rally) in preparation.

    9/27 - Trump at Rally and Fund Raiser in Charlotte, NC

    9/28 - Trump Fund Raiser - Bolingbrook, IL (Golf Club)—Luncheon

    Bracket at Country Club - SEIU, Fight for 15 and South Suburban community group. Trump against
    worker is message - advised by allied groups.

    10/4 - VP Debate - Longwood University, Farmville, VA

    10/8 - Pence in Newport, RI -- Fundraiser

    10/9 - Second Presidential Debate - Washington University, St. Louis

    10/12 - Pence at Lynchburg, VA - Liberty University Convocation

    10/15 - Trump - Speech to Republican Hindu Coalition, Holmdel, NJ.

    10/15 - Pence in Tampa for fundraiser

    10/19 - Third Presidential Debate - University of Nevada, Las Vegas




                                                                                                         PVA00001472
